MEMORANDUM DECISION
                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                  Oct 17 2016, 9:32 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                             CLERK
                                                                  Indiana Supreme Court
court except for the purpose of establishing                         Court of Appeals
                                                                       and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Nicholas A. Siler                                        Gregory F. Zoeller
West Baden Springs, Indiana                              Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mark A. Drescher,                                        October 17, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A01-1602-CR-298
        v.                                               Appeal from the Dubois Circuit
                                                         Court
State of Indiana,                                        The Honorable Mark R.
Appellee-Plaintiff                                       McConnell, Special Judge
                                                         Trial Court Cause No.
                                                         19C01-1412-F5-923



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A01-1602-CR-298 | October 17, 2016    Page 1 of 6
[1]   Mark Drescher appeals his conviction for Level 5 Felony Intimidation,1 arguing

      that the evidence is insufficient. He also appeals his sentence, contending that it

      is inappropriate in light of the nature of the offense and his character. Finding

      the evidence sufficient and the sentence not inappropriate, we affirm.


                                                     Facts
[2]   In December 2014, Drescher and Eugenia Neukam had been in an on-and-off

      relationship for nearly three years. On December 27, 2014, they broke up and

      Drescher began removing his belongings from their residence. He returned

      later that afternoon and asked Neukam to go for a ride with him so that they

      could talk. Neukam agreed, and they left in Drescher’s truck. As they drove

      around the countryside, Drescher proposed to Neukam. He travels frequently

      for his job and asked that Neukam give up custody of her children to her ex-

      husband, marry Drescher, leave her home and the children, and go on the road

      with him. Tr. p. 59-61. Neukam refused to agree to those terms, and they

      became embroiled in a heated argument, with Drescher calling Neukam “all of

      the bad” names such as “crazy bitch,” “slut,” and “whore.” Tr. p. 64-65.

      Drescher began to pull her hair, bang her head into the truck window, and hit

      her.


[3]   At one point, Drescher stopped the truck, walked around to the passenger side,

      and pulled Neukam out. He held her up against the side of the truck, hit her,




      1
          Ind. Code § 35-45-2-1.


      Court of Appeals of Indiana | Memorandum Decision 19A01-1602-CR-298 | October 17, 2016   Page 2 of 6
      pulled her hair, and yanked her head around. He dragged her to a ditch and

      asked her if she was ready to die, and then took her back to the truck. He

      pulled out a knife, asked her again if she was ready to die, poked her in the

      chest with the knife, and told her, “I’m going to cut up your titties; then nobody

      else will want you.” Id. at 69-71. Drescher threatened Neukam and her family

      and told her that he would save her for last. Neukam was scared, shocked, and

      afraid that Drescher would kill her. Drescher eventually drove Neukam to the

      Dubois County Sheriff’s Office, let her out of the truck, and drove away.

      Neukam gave a video-recorded statement and signed, under oath, an affidavit

      for probable cause. The deputy observed various injuries to Neukam’s chest

      and neck. Neukam went to the emergency room, where a nurse and a doctor

      observed and treated her injuries. Neukam told both the nurse and the doctor

      that her injuries were knife wounds inflicted by Drescher.


[4]   On January 5, 2015, the State charged Drescher with Level 5 felony battery and

      Level 5 intimidation. Drescher’s jury trial began on July 14, 2015. At the trial,

      Neukam testified and largely recanted her prior statement to law enforcement

      officers, but the State impeached her testimony with the prior statement. At the

      conclusion of the trial, the jury found Drescher not guilty of battery but guilty of

      intimidation. On September 8, 2015, the trial court sentenced Drescher to six

      years imprisonment for the Level 5 intimidation conviction. Drescher now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 19A01-1602-CR-298 | October 17, 2016   Page 3 of 6
                                   Discussion and Decision
                                             I. Sufficiency
[5]   First, Drescher argues that the evidence is insufficient to support his Level 5

      felony intimidation conviction. When reviewing a claim of insufficient

      evidence, we will consider only the evidence and reasonable inferences that

      support the conviction. Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011). We will

      affirm if, based on the evidence and inferences, a reasonable jury could have

      found the defendant guilty beyond a reasonable doubt. Bailey v. State, 907

      N.E.2d 1003, 1005 (Ind. 2009). To convict Drescher of Level 5 felony

      intimidation, the State was required to prove beyond a reasonable doubt that he

      communicated a threat to Neukam, with the intent that Neukam be placed in

      fear of retaliation for a prior lawful act—her refusal to leave her home and

      children and go on the road with him. I.C. § 35-45-2-1.


[6]   The evidence in the record supporting the verdict establishes that Drescher

      asked Neukam to marry him, give up custody of her children, leave her home

      and children, and go on the road with him. She refused, as she was entitled to

      do. He then became very angry and they became embroiled in a heated

      argument. During the argument, among other things, Drescher threatened her

      family, twice asked Neukam if she was ready to die, and said that he would

      save Neukam for last. Tr. p. 94-95. A reasonable juror could conclude from

      this evidence that Drescher threatened Neukam to place her in fear for her prior

      lawful act of refusing his proposal. Drescher’s arguments to the contrary

      amount to requests that we reweigh the evidence and assess witness
      Court of Appeals of Indiana | Memorandum Decision 19A01-1602-CR-298 | October 17, 2016   Page 4 of 6
      credibility—requests we decline. We find that the evidence is sufficient to

      support the conviction.


                                        II. Appropriateness
[7]   Next, Drescher argues that the sentence imposed by the trial court is

      inappropriate in light of the nature of the offense and his character. Indiana

      Appellate Rule 7(B) provides that this Court may revise a sentence if it is

      inappropriate in light of the nature of the offense and the character of the

      offender. We must “conduct [this] review with substantial deference and give

      ‘due consideration’ to the trial court’s decision—since the ‘principal role of

      [our] review is to attempt to leaven the outliers,’ and not to achieve a perceived

      ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

      (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

      citations omitted).


[8]   For a Level 5 felony conviction, Drescher faced a possible sentence of one to six

      years, with an advisory term of three years imprisonment. Ind. Code § 35-50-2-

      6(b). The trial court imposed a maximum six-year term.


[9]   As for the nature of Drescher’s offense, he threatened to harm Neukam and her

      family in retaliation for her refusing to leave her home and children behind to

      go on the road with him. As he was threatening her, he was also physically

      assaulting her—pulling her hair, hitting her, and banging her head into a

      window. Then, he pulled out a knife and cut her in multiple places with the

      weapon, threatening to cut up her breasts so that no one else would want her.

      Court of Appeals of Indiana | Memorandum Decision 19A01-1602-CR-298 | October 17, 2016   Page 5 of 6
       Neukam feared for her life and had to go to the hospital as a result of her

       injuries.


[10]   Turning to Drescher’s character, his involvement with law enforcement dates

       back to when he was nine years old. Throughout his life, he has been charged

       with seventy-seven separate criminal offenses. At least twelve of his arrests

       have been for physically violent offenses, and he has had probation revoked at

       least five times. At the time of his sentencing in this matter, Drescher was

       facing twenty-five counts for violating protective orders. He has accumulated

       nine battery convictions, four operating while intoxicated convictions, three

       driving while suspended convictions, two criminal recklessness convictions, two

       leaving the scene of an accident convictions, and nine other convictions—

       including a prior conviction for intimidation. While Drescher’s offense may

       not be the worst of the worst, his character very nearly is. He evinces no respect

       for the law or his fellow citizens and is either unable or unwilling to lead a law-

       abiding life. He has had multiple opportunities to turn his life around but has

       failed or refused to do so. Under these circumstances, we find that the six-year

       sentence imposed by the trial court is not inappropriate in light of the nature of

       the offense and Drescher’s character.


[11]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1602-CR-298 | October 17, 2016   Page 6 of 6